DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2018-218475, filed on 11/21/2018 was received with the present application.

Claim Objections

Claim 5 is objected to because of the following informalities that requires appropriate corrections:
In claim 5, line 3, the limitation “the sprocket” should read “the sprockets”.
In claim 5, line 4, the limitation “the sprocket” should read “the sprockets”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (Japanese Patent Application JP2003-240061A).

In regards to claim 1, Murata teach (Figures 1-4 and 7-10) a drive force transmission mechanism (chain transmission 1) comprising: a sprocket (sprockets 4) attached to a camshaft (camshafts 7); a timing chain (silent chain 2) meshing with the sprocket (sprockets 4) and transmitting a drive force of a crankshaft (crankshaft 6) to the camshaft (camshaft 7); a guide unit (guide portions 5) facing the timing chain (silent chain 2); the guide unit (guide portions 5) located within a mesh zone (meshing portions around each of the sprockets 4 where the teeth 42 of the sprockets 4 engage the silent chain 2) where the timing chain (silent chain 2) and the 

In regards to claims 4-5, Murata teach all intervening claim limitations a shown above. Murata further teach (Figures 1-4 and 7-10), the drive force transmission mechanism (chain transmission 1) additionally comprising a case (chain case 52) covering the timing chain (silent chain 2) and the sprocket (sprockets 4); the guide unit (guide portions 5) being provided to the case (chain case 52) (see also paragraph 0038 in the translated JP2003-240061A provided by the applicant on 02/09/2022); the sprocket (sprockets 4) including a plurality of sprockets (figure 1 clearly illustrate, the chain transmission 1 including two sprockets 4); and the timing chain (silent chain 2) meshing with the plurality of sprockets (sprockets 4); wherein, the guide unit (guide portions 5) is provided at each of the mesh zones (meshing portions around each of the sprockets 4 where the teeth 42 of the sprockets 4 engage the silent chain 2) where the timing chain (silent chain 2) meshes with the sprockets (sprockets 4).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murata, in view of Hayami (Japanese Patent Application JP 2010-014044A).

In regards to claim 2, Murata teach all intervening claim limitations a shown above. Murata further teach (Figures 1-4 and 7-10), the guide unit (guide portions 5) being formed integrally with a case (chain case 52) of the drive force transmission mechanism (chain transmission 1) (see also paragraph 0025 in the translated JP2003-240061A provided by the applicant on 02/09/2022). Yet, Murata fail to explicitly disclose, the guide unit (guide portions 5) being made of resin.
Whereas, Hayami teach (Figures 1-7) a drive force transmission mechanism (timing system 100) comprising: a sprocket (cam sprockets S2) attached to a camshaft (camshafts connected to the cam sprockets S2); a timing chain (transmission chain ‘C’) meshing with the sprocket (cam sprockets S2) and transmitting a drive force of a crankshaft (crankshaft connected to the crank sprocket S1) to the camshaft (camshafts connected to the cam sprockets S2); a guide unit (tooth-jumping prevention guide 113) facing the timing chain (transmission chain ‘C’); and the guide unit (tooth-jumping prevention guide 113) located only within a mesh zone (area around each of the cam sprockets S2 where the teeth of the cam sprockets S2 engage the 
Accordingly, it would have been an obvious and trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the guide unit in Murata’s drive force transmission mechanism using a resin material as suggested by Hayami. As noted in paragraphs 0033 of Hayami reference, synthetic resin materials (i.e. polyamide 6 resin, polyamide 46 resin, polyamide 66 resin, or polyacetal resin) are known to exhibit excellent durability/ rigidity/ strength even in high temperature environments, and they inherently have ideal heat insulation and vibration damping characteristics. Thus, it is advantageous to manufacture, both the guide unit and the case (which is formed integrally with said guide unit as a one-piece unitary structure) of the drive force transmission mechanism from a synthetic resin material that has optimal performance (i.e. maintain durability, rigidity, and/ or structural strength) when exposed to high temperatures, that exabit desirable vibration damping characteristics, and the permits smooth/ low-friction travel of the timing chain in an event the .

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Murata, in view of He et al. (Chinese Patent Application CN102102604A hereinafter referred to as “He”) and Hayami.

In regards to claim 3, Murata teach all intervening claim limitations a shown above. Murata further teach (Figures 1-4 and 7-10), the guide unit (guide portions 5) protruding towards the timing chain (silent chain 2). In addition, examiner is taking official notice that typical/ conventional drive force transmission mechanisms in an internal combustion engine, such as the drive force transmission mechanism (chain transmission 1) taught by Murata, is widely known to employ a head cover mounted on the cylinder head of said internal combustion engine. Therefore, it is conceivable that Murata’s drive force transmission mechanism (chain transmission 1) would also include a head cover that is configured to cover the camshaft (camshaft 7), the sprocket (sprockets 4), and the timing chain (silent chain 2). Murata however does not to teach the guide unit (guide portions 5) protruding from a surface of the head cover in the drive force transmission mechanism (chain transmission 1) that faces the timing chain (silent chain 2), or the guide unit (guide portions 5) formed of a resin identical to a resin of said head cover. Instead, the guide unit (guide portions 5) disclosed by Murata is formed integrally with the case (chain case 52) or with the cylinder head (cylinder head 51).
Nevertheless, He teach (Figures 1-2) a head cover (cylinder cover main body 1) of a drive force transmission mechanism (timing chain system in a high performance engine) comprising a 
On the contrary, Hayami teach (Figures 1-7) a drive force transmission mechanism (timing system 100) comprising: a sprocket (cam sprockets S2) attached to a camshaft (camshafts connected to the cam sprockets S2); a timing chain (transmission chain ‘C’) meshing with the sprocket (cam sprockets S2) and transmitting a drive force of a crankshaft (crankshaft connected to the crank sprocket S1) to the camshaft (camshafts connected to the cam sprockets S2); a guide unit (tooth-jumping prevention guide 113) facing the timing chain (transmission chain ‘C’); and the guide unit (tooth-jumping prevention guide 113) located only within a mesh zone (area around each of the cam sprockets S2 where the teeth of the cam sprockets S2 engage the transmission chain ‘C’) where the timing chain (transmission chain ‘C’) and the sprocket 
Subsequently, using the suggestions in He and Hayami, along with the knowledge generally available in the art, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to configure Murata’s drive force transmission mechanism with a head cover (which covers the camshaft, the sprocket, and the timing chain from above), and an additional guide unit that is integrally formed/ cast as a one-piece unitary structure with said head cover so as to protrude from the lower surface of said head cover towards the timing chain; where said additional guide unit and the head cover are both made of an identical resin material. Providing the drive force transmission mechanism taught by Murata with a head cover will effectively protect the camshaft, the sprocket, and the timing chain from any foreign/ external debris or material that may interfere with the proper operation of said drive force transmission mechanism. Furthermore, including another guide unit that is situated above the sprocket (or that extends from the lower surface of the head cover towards the sprocket), in addition to the guide unit that 

In regards to claim 6, Murata teach all intervening claim limitations a shown above. Murata further teach (Figures 1-4 and 7-10), the drive force transmission mechanism (chain transmission 1) also comprising a case (chain case 52) covering the timing chain (silent chain 2) 
However, He teach (Figures 1-2) a head cover (cylinder cover main body 1) of a drive force transmission mechanism (timing chain system in a high performance engine) comprising a surface (lower surface of the cylinder cover main body 1 that faces the timing gear 3) that faces a timing chain (timing chain 5), and a guide unit (anti-jumping tooth 2) protruding from said surface of the head cover (lower surface of the cylinder cover main body 1 that faces the timing gear 3) toward a timing chain (timing chain 5); the guider unit (anti-jumping tooth 2) and the 
Whereas, Hayami teach (Figures 1-7) a drive force transmission mechanism (timing system 100) comprising: a sprocket (cam sprockets S2) attached to a camshaft (camshafts connected to the cam sprockets S2); a timing chain (transmission chain ‘C’) meshing with the sprocket (cam sprockets S2) and transmitting a drive force of a crankshaft (crankshaft connected to the crank sprocket S1) to the camshaft (camshafts connected to the cam sprockets S2); a guide unit (tooth-jumping prevention guide 113) facing the timing chain (transmission chain ‘C’); and the guide unit (tooth-jumping prevention guide 113) located only within a mesh zone (area around each of the cam sprockets S2 where the teeth of the cam sprockets S2 engage the transmission chain ‘C’) where the timing chain (transmission chain ‘C’) and the sprocket (S2) mesh with each other; wherein, the guide unit (tooth-jumping prevention guide 113) is made of a resin (paragraphs 0033 disclose, the resin unit 110 preferably being constructed from a synthetic resin material, such as polyamide 6 resin, polyamide 46 resin, polyamide 66 resin, or polyacetal resin, in order to provide the resin unit 100 with excellent durability/ rigidity/ strength in high 
Consequently, using the suggestions in He and Hayami, along with the knowledge generally available in the art, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to configure Murata’s drive force transmission mechanism with a head cover (which covers the camshaft, the sprockets, and the timing chain from above), and an additional guide unit that is integrally formed/ cast as a one-piece unitary structure with said head cover so as to protrude from the lower surface of said head cover towards the timing chain; where said additional guide unit and the head cover are both made of an identical resin material. Such a modification will result in an improved drive force transmission mechanism having two guide units arranged within the mesh zone of each cam sprocket in said drive force transmission mechanism; wherein, one guide unit is formed with and extends from the case towards a side of a corresponding cam sprocket, while other guide unit is formed with and extends from the head cover towards the top of a corresponding cam sprocket. This will effectively prevent the timing chain from coming off/ jumping/ disengaging the cam sprockets at two sperate circumferential locations around a respective mesh zone when the modified drive force transmission mechanism is subjected to adverse operational conditions. Furthermore, proving the drive force transmission mechanism proposed by Murata with a head cover, and manufacturing the head cover and the guide unit as .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/R.J.D./Examiner, Art Unit 3654                                     /MICHAEL R MANSEN/                                                                             Supervisory Patent Examiner, Art Unit 3654